MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
Petitions in due form having been presented to the board of county commissioners of Teton county, praying for the creation of a new county from portions of Teton and Chouteau counties and to be'known as Pondera county, the board gave the required notice and fixed a time for hearing. At the hearing two withdrawal or counter petitions were presented, one for the exclusion of nine townships in a body, and the other known in the record as exhibit 28 for the exclusion of about six and one-half sections. Each of these counter-petitions was granted. By excluding the territory embraced in exhibit 28, the proposed new county was divided into two noncontiguous parts. The board thereupon denied the petition for the creation of the new county, and this proceeding was instituted to compel it to reassemble, determine the boundaries of the proposed new county, including therein the territory embraced in exhibit 28, and to *435proceed as required by sections 2-6, Chapter 133, Laws of 1913. An alternative writ of mandate was issued, and upon the return the respondent board interposed a demurrer and motion to quash, and the matter was submitted.
Since this proceeding was instituted the statute under which it was sought to create Pondera county has been repealed. The demurrer and motion are sustained and the proceeding is dismissed.

Dismissed.

Mr. Chief Justice Brantly and MR. Justice SanneR concur.